DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

REASONS FOR ALLOWANCE
3.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“determine whether to search for a supported terminal device to be managed by the terminal management device from among the one or more terminal devices in a unicast communication mode or another communication mode; 
in response to determining to search for the supported terminal device in the unicast communication mode, 
perform unicast communication with each of the one or more terminal devices, thereby obtaining r a vendor name or both a device name and a vendor name of each terminal device as determination information; determine, 
based on the obtained via the unicast communication, 
whether each of the one or more terminal devices is a-the supported terminal device or an unsupported terminal device not to be managed by the terminal management device 
perform unicast communication with one or more individual terminal devices each determined to be the supported terminal device, 
thereby obtaining terminal information from each supported terminal device,
 the terminal information including information that is obtainable from the supported terminal device but is not obtainable from the unsupported terminal device, the terminal information regarding each supported terminal device being collected by the terminal management device via the relay device.” 
	NISHI et al. (US 2018/0278350 A1) teaches a relay apparatus includes a transmission/reception unit, a relay processing unit, a holding unit, an acquisition unit, and an inspection unit. The transmission/reception unit transmits and receives information via a network. The relay processing unit relays terminal information transmitted from a terminal apparatus via the transmission/reception unit, and transmits the terminal information to an information management apparatus that manages the terminal information which is acquired by the terminal apparatus. The holding unit holds the terminal information which is relayed by the relay processing unit. The acquisition unit acquires the terminal information which is managed by the information management apparatus. The inspection unit inspects, on the basis of the terminal information which is held by the holding unit and the terminal information which is acquired by the acquisition unit, whether the terminal information which is relayed by the relay processing unit has been received normally by the information management apparatus.
	ISHINO et al. (US 2016/0224291 A1) discloses a relay apparatus includes: a first transmission unit that transmits first information specifying the relay apparatus to the management apparatus through a network, in response to the relay apparatus being connected to the network; a collection unit that collects management information regarding a management target device, from the management target device connected to the network, in which the collection unit does not collect the management information from the management target device until an activation instruction is received from the management apparatus, and starts to collect the management information from the management target device only after the activation instruction is received from the management apparatus; and a second transmission unit that transmits the collected management information to the management apparatus.
	The Examiner agrees with the Applicant that the references of record do not teach or suggest determination, a user interface for communication and a unicast communication mode, a device name and a vendor name. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) a terminal device 2) terminal management 3) supported devices 4) unsupported devices 5) unicast communication 6) device name 7) vendor name 8) terminal information 9) collecting data. 
Subsequently, the Applicant Arguments/Remarks and the amended claims in respect to the 35 USC § 103 of Claim(s) of Claim 1-16 is hereby withdrawn. 
Lastly, as evidenced by prosecution history (see at least 06/10/2022 Examiner Interview, 06/09/2022 Applicant Arguments/Remarks, 02/09/2022 Non-Final), the Applicants Arguments and amended claims are persuasive and overcomes the 35 USC § 103 Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

4. 	Claim(s) 1-16 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443